Case 1:18-cv-06127-CBA-RML Document 26 Filed 03/19/19 Page 1 of 2 PageID #: 287



                                     HENRY R. KAUFMAN, P.C.
                                         ATTORNEYS AT LAW
                                        60 EAST 42ND STREET
                                            47TH FLOOR
                                     NEW YORK, NEW YORK 10165

                                                                              OFFICE: (212) 880-0842
                                                                              MOBILE: (914) 589-7963
                                                                                 FAX: (212) 682-1965
                                                                          HKAUFMAN@HRKAUFMAN.COM
                                                                               WWW.HRKAUFMAN.COM
                                               March 19, 2019
 Hon. Robert M. Levy
 United States Magistrate Judge
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

 Dear Judge Levy,

         The purpose of this letter is to seek a stay of discovery pending completion of the
 briefing, argument and resolution of the motion of Monica Morrison to dismiss Defendant
 Robert Langrick’s counterclaims for defamation.

        Background

         As promised at the initial conference before Your Honor on February 7, yesterday we
 timely served our client Monica Morrison’s response to Defendant’s counterclaims in the form
 of a 12(b)(6) motion to dismiss the counterclaims in their entirety. Our motion is centrally based
 on the admitted and/or undisputed facts as set forth in the parties’ detailed pleadings. It is also
 based on certain key elements of NY defamation law that are intended to be highly protective of
 rights of free expression.

        Based on the foregoing, we have a good faith expectation that the 12(b)(6) motion has a
 high probability of success on the merits and thus of fully disposing of Defendant’s
 counterclaims.

         I am writing Your Honor this letter today – and if you instruct I would be happy to
 redirect this letter to Judge Amon – to address a recent blitz of discovery requests and also
 highly-intrusive subpoenas to third parties, such as doctors, hospitals and former employers of
 Ms. Morrison, currently being pursued by Defendant Langrick’s counsel.

         Seen in the context of Ms. Morrison’s motion to dismiss, and the already highly-
 developed record of undisputed facts regarding the background of this case, it is clear – at least
 to us – that the efforts of Mr. Langrick’s counsel to press forward with such discovery is nothing
Case 1:18-cv-06127-CBA-RML Document 26 Filed 03/19/19 Page 2 of 2 PageID #: 288
 Hon. Robert M. Levy                                                       HENRY R. KAUFMAN, P.C.
 March 19, 2019                                                                ATTORNEY AT LAW
 Page 2 of 2

 more than a fishing expedition whose purpose is to attack Ms. Morrison, and to attempt to
 blacken her reputation. Yet Mr. Langrick’s own prior admissions, and the undisputed record in
 this case, as reviewed in our motion papers, already belies this transparent effort to misportray
 Ms. Morrison as some kind of liar, kook, slacker or gold digger, seeking to blackmail Mr.
 Langrick and thereby to somehow exploit this case, in order to establish for herself a lucrative
 presence on the Internet, and within the #metoo movement, at the expense of an entirely
 blameless Robert Langrick. At least that is the baseless theory it seems Mr. Langrick’s counsel
 are pursuing. And the record already demonstrates that this is insupportable nonsense.

         Therefore, it is Ms. Morrison’s simple position that – in the circumstances – such a
 premature and aggressive fishing expedition – representing a part of what we view as Mr.
 Langrick’s “second assault” on our client – should at the very least be stayed pending resolution
 of our dispositive motion.

        I know of no prejudice that such an appropriate suspension of discovery would cause.
 And the savings of court, third-party witness and counsel time on potentially moot discovery
 proceedings would be very substantial.

        Note finally that we have consulted in good faith with Mr. Langrick’s counsel regarding
 the proposed stay and they have advised in no uncertain terms that they are opposed to such a
 stay.

          Accordingly, Ms. Morrison respectfully requests that you or Judge Amon enter an order
 that all further discovery be stayed pending resolution of the motion to dismiss.

        Thank you for your consideration.

                                              Respectfully submitted,

                                                      /s/

                                              Henry R Kaufman
                                              Attorney for Plaintiff and
                                              Counterclaim Defendant



 Cc: All counsel (VIA EFILE)
